Title: Nicholas P. Trist to James Madison, 20 August 1834
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Edgehill,
                                
                                 Aug. 20. ’34
                            
                        
                        
                        
                        Since my return here (last friday) I have been engaged in the examination of Mr. Jefferson’s papers, for
                            materials to put the measures of ’98-’99 in their true light, and thus to vindicate his memory & that of his
                            co-laborers from the deep reproach of having given birth to the doctrine of Nullification as now understood. I have found
                            several precious things, among which is the memorandum of which I enclose a copy. The great importance of securing the
                            letter itself is obvious. My first idea was, to write immediately to Mr. Gouverneur; but reflexion has satisfied me, that
                            the better course, by far, is to beg you to do so, loth as I am to put you to any trouble of
                            the sort.
                        I have found letters from John Taylor which throw a favorable light on the subject. Were you in
                            correspondence with him at that period? If so, I doubt not his letters to you would prove a valuable auxiliary, and I
                            would beg you to permit me to examine them during the visit which we shall make before we go. (We shall probably not leave
                            here till this time next month, and then stop a day or two at Montpellier)
                        Many of Mr. J’s letters are illegible from the fading of the ink on the press copies. Many others could be
                            read only after great trouble in tracing over the faded marks with a pencil. Among those in this condition are two to you, of Aug. +28 ’99 and Nov.* 26. ’99. The former is referred to in his (published)
                            letter to W. C. Nicholas, Sep. 5. ’99. There is a passage towards the end, valuable as showing that he saw no middle ground between acquiescence under the laws, and separation. I should be glad to learn if you
                            possess these two letters. Otherwise I must take the trouble of making them out: if indeed that be practicable. Mrs
                            Madison can in a single line answer this question, without putting you to the trouble of even writing your frank, which is
                            altogether unnecessary in any case, to me: and might well be omitted to others, as the sight of your name on the back of a
                            letter, conveys to many who would otherwise not be aware of it, that you are in correspondence with some; whence it is inferred that you might as well be with others.
                        
                        *no such date found
                        +Augst. probably 23 same [ ]  Copy 28 sent to Mr. T
                        The envelope covering a piece of Mr. J’s writing followed me to Washington, and found me confined to my back (to say bed would convey an erroneous idea of general sickness)
                            by a slight strain which developed an affection of the Spinal nerves that was lurking there, and might have become more
                            serious had it not betrayed itself in time. It was attended with great pain for a day or two; and great caution was
                            enjoined. I bore the ride up quite well, however, and my health is now very good, as is that of the family here generally,
                            though among so many (now including Mrs Coolidge & her 5 children) there is always some complaining. Affecte
                            regards to Mrs Madison, and friendly remembrance to the young ladies & to Mr. Todd if he be returned
                        
                        
                            
                                N. P. Trist.
                            
                        
                    Eppington May 26. 1800
                        wrote an answer to Govr. Monroe’s [expansion sign]re of May 27 (for May 25)
                        expressed my approbation of not attempting the Union dinner of  [expansion sign] which a project had been conceived.
                        my disregard of the calumnies of the Exve, Legislative &  Judiciary & of all their minions, &
                            particularly of  Chase’s of atheism
                        my opinion that Callender should be substantially defended, but  whether publicly or privately till the legislature
                            should  meet, before whom he might lay it, & who might on that  occasion shew
                            their respect to the Union, & at the same  time do justice in another way to those
                            whom they could  not protect without committing the public
                                tranquillity.
                        probability of a short trip to the Fed. city on arrival of  treaty from France. will [gi]ve him notice when Dupont
                             arrives at Monticello.
                        (The above is just copied from the original in Mr. Jefferson’s handwriting. The original is on a slip of
                            paper, and is to be found in one of the volumes of press-copies of T. J’s letters, between the letter of May 14 1800 to
                            Saml. A. Otis, Secretary of the Senate, and the letter of June 13. 1800 to Amos Alexander. Copied by N. P. Trist at
                            Edgehill, Aug. 20. 1834.)
                        Extract from Governor Monroe’s letter referred to in the foregoing.
                        "The Grand Jury of which McClung was foreman presented Calender under the Sedition law, and Chase drew the
                            warrant & despatched the Marshal instantly in pursuit of him. This was to-day at 12. since which we have not heard
                            of either. If taken I hope the people will behave with dignity on the occasion and give no pretext for comments to their
                            discredit. If I could supppose the contrary I would take proper steps to aid in bringing him forth. I mean to prevent
                            any popular meeting to the contrary. Will it not be proper for the Executive to employ counsel to defend him, and
                            supporting the law give an eclat to a vindication of the principles of the State? I have only time to add my best wishes
                            for your welfare."
                        